LyoN, J.
Schnur v. Hickcox, 45 Wis., 200, was an action on the ofiicial bond of the appellant, as clerk of the circuit court, to recover the money mentioned in the order from which this appeal was taken. The money having been paid into court ■por the plaintiff, it was held, in substance, that there could be no recovery in that action until the court should, upon proper proceedings, adjudicate that it belonged to the respondent, Adam Schnur, instead of the plaintiff. We also indicated the proper practice to obtain an adjudication in that behalf, and the practice thus indicated has been' strictly pursued by the respondent. Moreover, the motion papers show that he is entitled to the money, and that it is in the hands of the appellant. Under these circumstances no good reason is perceived for disturbing the order. Whether the court has authority to attach the appellant for nonpayment *634of the money, is a question which was not then and is not now "before us, and we intimate no opinion upon iti '
By the Court. — Order affirmed.